Citation Nr: 1813218	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-00 973	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel







INTRODUCTION

The Veteran served on active duty from February 1963 to December 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction was subsequently transferred to the RO in Providence, Rhode Island.

In September 2017, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional development.  In compliance with the Board's remand instructions, the AOJ obtained an addendum opinion regarding the nature and etiology of the claimed low back disorder, responsive to the Board's instructions and with fully-stated rationale.  Stegall v. West, 11 Vet. App. 268, 271 (1998). The case has since returned to the Board for the purpose of appellate disposition.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Scoliosis was noted at entry into service. 

2.  There was no worsening of the Veteran's preexisting scoliosis disability in service.

3.  A low back disorder, diagnosed as degenerative joint and disc disease of the lumbar spine, lumbar radiculopathy, and spinal stenosis, did not manifest in service or within one year of such service, and is not otherwise related to service



CONCLUSION OF LAW

The criteria for service connection for a low back disorder have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

In various written statements, the Veteran contends that his low back disorder originated in service, initially assessed as lumbar strain.  He believes that the disability was misdiagnosed, or a more detailed diagnosis was not made due to lack of x-ray or MRI at that time. He has also noted that his back symptoms continued and worsened in and since service and are largely the same as those initially experienced in service.

The Veteran's service treatment records include a February 1963 entrance examination noting mild scoliosis, not considered disabling.  In July 1963, the Veteran was seen for back pain related to an injury sustained while playing tennis.  He was assessed with mild back sprain with muscle spasm.  Later that month, he was referred to physical therapy for moderate to mild back sprain.  In August 1963, it was noted that he received 4 treatments, and then physical therapy was discontinued.  It was noted that he was feeling much better when he was last seen.  On October 1966 discharge examination, the spine was noted to be normal.

Post-service private treatment records dated as early as June 1999 reflect history of back pain and include MRI findings of multilevel disc bulge and spinal stenosis.

A January 2007 report from the Pain Management Center reflects that the Veteran had a history of back, leg, and neck pain that dating back approximately 30 years.  At that time, he was assessed with lumbar radiculopathy and chronic back pain.

A July 2009 report from Richmond Spine Interventions and Pain Center reflects that the Veteran presented with complaint of low back pain, neck pain, and leg pain since 1992.  He was assessed with lumbar radiculopathy, lumbago, and lumbar degenerative disc disease.

A September 2012 VA treatment report reflects the Veteran's complaint of back pain, which he indicated started in service in 1963.

The Veteran was afforded a VA examination in May 2013, the Veteran stated that he first had low back pain after completion of basic training.  He was seen and given muscle relaxants and advised to rest and relax for 1 week. He experienced a few episodes of recurrent back pain in service.  He was seen in sick call once more, prescribed muscle relaxants and anti-inflammatory agents, and was referred to physical therapy.  He denied any specific injury in service.  Since service, he had experienced occasional flare-ups of low back pain.  In the 1970s, he was referred for physical therapy and diagnosed with severe strain.  He described current low back pain radiating down the left leg.  

After examination, diagnoses of degenerative joint and disc disease of the lumbar spine, lumbar radiculopathy, and spinal stenosis were assigned.

The examiner determined that the Veteran's degenerative disc disease with spinal stenosis is less likely than not incurred in or caused by the in-service event or injury.  In so finding, the examiner noted that the Veteran's in-service symptoms resolved following physical therapy, and spinal examination was normal at separation.  She indicated that back muscle sprain is a self-limited, episodic condition.  As noted in medical literature, most individuals make a full recovery with back sprain with treatment within 2 weeks.  It is not associated with degenerative changes in the spine.  Rather, the examiner found the Veteran's degenerative joint and disc disease and stenosis likely related to wear and tear of the spine associated with aging.  

The examiner also noted that the Veteran's service entrance examination revealed mild scoliosis, and as noted in medical literature, there is a higher incidence of chronic back pain in adults with a history of scoliosis during youth.

In a November 2017 addendum opinion, the reviewing VA physician noted that, based on review of all available clinical records, the Veteran had lumbar spine degenerative disc disease with bilateral lower extremity radiculopathy and underlying lumbar stenosis.  He noted that a June 1999 MRI showed disc protrusion at L4-L5, lumbar spinal stenosis with facet joint hypertrophy, and disc protrusion at L3-L4, L2-L3, and L5-S1.  He was unable to find earlier lumbar spine imaging.  Review of progress notes from the Richmond Spine Interventions and Pain Center revealed that the Veteran reported back, leg and neck pain since 1992.  The reviewing physician also noted pertinent findings from service treatment records.

After this review, he indicated that he could not find any documentation or objective clinical evidence of an in-service injury or event that would be expected to have the long-term sequelae of lumbar spine degenerative disc disease with bilateral lower extremity radiculopathy and underlying spinal stenosis, to include any injury or even that would be expected to cause premature onset of the condition of degenerative disc disease.  Also, based on review of medical literature, he could not find any literature that reported any objective evidence that lumbar strain caused or had a causal association with lumbar disc herniation or lumbar spine degenerative disc disease.  Based on this review, advanced age was one of the strongest risk factors associated with osteoarthritis.  

As to the scoliosis noted on enlistment examination, the physician noted that, per literature review, patients with idiopathic scoliosis treated and untreated had increased prevalence of chronic back pain and an increased prevalence of degenerative disc changes compared to the normal population.

The physician concluded that, in summary, the Veteran had an isolated back injury while in service in 1963, which resolved after minimal intervention from physical therapy.  The Veteran did not have any back pain noted or documented at discharge.  The reviewing physician did not see any clinical indication that the condition increased in severity while in service.  Specifically, the Veteran's condition of scoliosis, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.

In addition, the reviewing physician emphasized the long length of time between the Veteran's separation and the diagnosis of lumbar spine degenerative disc disease at 57 years old.  He could not find any documentation or objective clinical evidence that the Veteran had the early or premature onset of the condition of lumbar spine degenerative disc disease or of lumbar spine degenerative changes, beyond what is expected for normal disease progression.  Therefore, he concluded that that claimed lumbar spine degenerative disc disease with bilateral lower extremity radiculopathy, lumbar spinal stenosis, and lumbar disc herniations are less likely than not incurred in or caused by an in-service injury, event, or illness, or within one year following discharge from service.

II.  Legal Criteria and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). The Court has established that 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C. § 1101. With respect to the current appeal, that list includes arthritis.  See 38 C.F.R. § 3.309(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a). However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

With respect to the scoliosis noted at entry, every Veteran is presumed to have been in sound condition at entry into service, except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service. Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing disability will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease. 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996) (citing Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991)).  See also Beverly, 9 Vet. App. at 405 (noting that, although the record showed that the Veteran experienced some periodic pain and stiffness in the knee during service, there was no evidence to show that he experienced "persistent worsening of his knee condition in service").

Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. 38 C.F.R. § 3.306(b). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 38 C.F.R. § 3.306(b).

Here, the Board finds that there was no increase in severity of scoliosis during service.  While the Veteran was treated for one instance of lumbar strain, there were no further complaints or treatment.  His discharge examination revealed no abnormalities with respect to the lumbar spine.  In addition, the Veteran's claims file was reviewed by a VA physician in 2017, who determined that the Veteran's scoliosis clearly an unmistakably was not aggravated beyond the natural progression in service.

The language of 38 U.S.C.A. § 1153 reflects that the presumption of aggravation is applicable only if the pre-service disability underwent an increase in severity during service, and the determination of whether a preexisting disability was aggravated by service is a question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).  The above discussion reflects that the evidence establishes that there was no increase in severity of scoliosis during service.  Therefore, the presumption of aggravation is not applicable, and the evidence reflects that the scoliosis noted at entry into service was not aggravated by service. 38 C.F.R. § 3.306(b).

In regard to the other diagnosed low back disorders, the record reflects in-service treatment for lumbar strain, as well as post-service diagnoses of degenerative joint and disc disease of the lumbar spine, lumbar radiculopathy, and spinal stenosis.

With respect to nexus to service, none of the VA treatment or private treatment records discusses a relationship between the Veteran's low back disorder and service, outside of the Veteran's self-report of onset of symptoms in 1963 on VA treatment in 2012.  

The only opinions addressing whether the Veteran's current low back disorder is related to service, that of the May 2013 VA examiner and November 2017 VA reviewing physician, are against the claim.  The Board notes that the examination reports reflect that the opinions were rendered upon full consideration of the Veteran's documented history and assertions, and supported by clear rationale based on the examiner's expertise and a review of the pertinent records. See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), Guerreri v. Brown, 4 Vet. App. 467, 470-471   (1993) (the credibility and weight to be attached to medical opinions are within the province of the Board). There is no contrary opinion of record, and the Veteran has not identified or referred to the existence of any other medical opinion that, in fact, supports the claim.

As to the Veteran's report of in-service onset of symptoms in 2012, such information simply recorded by a medical examiner and unenhanced by any additional medical comment, and thus not adding any medico-evidentiary value to the lay history through medical expertise, does not constitute competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

The Board has also considered the Veteran's statements to the effect that his current low back disorder originated in service.  The Veteran is competent to testify as to his observations, but this testimony must be weighed against the other evidence of record.  In this case, his statements as to continuity of symptomatology are outweighed by the other evidence of record.  Here, while the Veteran was treated for lumbar strain in service, there were no further complaints, and the lumbar spine was noted to be normal at discharge.  Post-service, the earliest indication of diagnosis of a low back disorder is in 1999, and contemporaneous treatment records do not reflect complaints contemporaneous in time to service.  When seeking treatment in 2007, the Veteran placed the onset of back symptoms to 1992, or to approximately 30 years prior, and not service.   On review of his allegations in the context of the entire evidentiary record, the Board finds that his statements are outweighed by the other evidence of record.

Likewise, there is no credible evidence that arthritis first manifest in service or within one year of service.  Despite the Veteran's report of earlier onset of symptoms and complaints of back pain, findings of degenerative arthritis were not indicated until the 1999 radiology reports, and there is otherwise no other indication of onset of arthritis within one year of discharge from service

Thus, based upon the cumulative record, the Board concludes that degenerative joint and disc disease of the lumbar spine, lumbar radiculopathy, and spinal stenosis first manifest years post service and that there is no nexus to service. 38 U.S.C. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.

To the extent that the Veteran advances his own interpretation of his medical condition indicating that his low back disorder is related to service, noting that the symptoms he experiences now are similar to those in service, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2006)).  In any event, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the evidence of record indicating no relationship between his current low back disorder and service, including the opinions of the 2013 and 2017 VA examiners.

Based on the foregoing, the preponderance of the evidence is against the claim for service connection for a low back disorder. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to service connection for a low back disorder is denied.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


